DETAILED ACTION

This is the First Office Action on the Merits and is directed towards claims 1-17 as originally presented and filed on 01/21/2020.

Notice of Pre-AIA  or AIA  Status

No apparent Priority is claimed accordingly the earliest filing date is 01/21/2020 (20200121).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

As required by M.P.E.P. 609 [R-07.2015], Applicant's 01/21/2020 and 09/30/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.



Claim Objections
Claim 11 is objected to because of the following informalities: the claim does not end with a period “.”.  For examination purposes the Examiner considers the claim to end after the word “thereof”, however, appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because they are directed to “software per se”.
“Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations; 
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave.

As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009). 

Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.
As is here claims such as 1, 4 and 14 recite a water control system and method, however they fail to recite the requisite structure of the “system” performing the recited limitations such as “identifying” and “managing”, etc. and are considered as being directed towards software per se.  While it appears that corresponding structure may be set forth in the claims such as in claim 4, even claim 4 fails to recite “how” the series of water conservation strategies are “implemented” such as by controlling the valves as usage points or lowering the pressure of the system.  Currently claim 4 does not appear directed towards the physical components, but the “series of water conservation strategies”.
It would appear that amending the independent claims to recite, inter alia the physical structural components that are actually performing the various claimed limitations such as “identifying” and “managing” of the water usage would overcome this rejection.
Those claims not cited above are rejected for depending from a rejected base claim.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control system”, “identifying” and “managing” in claim 1, “receiving” and “restricting” in claim 2, “configured” in claim 3, “control system”, “interface”, “receives”, “implements” in claim 4, “A method for modifying water consumption“ and “static or dynamic regulation of water output” in claim 14, “the regulation “ in claim 15, etc..
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-17 are vague, indefinite and incomplete in what all is meant by and encompassed by the phrases “managing water usage in-flight based on a series of water conservation strategies in order to optimize and save water onboard”, “implements a series of water conservation strategies during flight.” And “modifying water consumption onboard a vehicle including static or dynamic regulation of water output for the purpose of water conservation.” Because the claims fail to recite the requisite structural detail to perform the claimed limitations.  The claim limitations are so broad that one of ordinary skill in the art would not be apprised of how the managing, implementation, and modifying is being accomplished.  Further, the claims merely recite “configured to” and nowhere Since one of ordinary skill would not know the “how” they would not know “when” they would possible infringe on any claims issued from the instant application, accordingly the metes and bounds of the claim are undefined.

Amending the independent claims to include, inter alia the “water controller 16”, at least one “water usage devices 14”, “network” and databases 20 and 22 as shown and set forth in Figure 1 of the instant application as well as the limitations such as from claims 2, 10, 16, etc. would appear to overcome this rejection as long as the structural components are claimed as actually being used to regulate the water output and not merely be “configured to” regulate.

Claims 5-8 and 10-13 recite the limitation "the control" in the preamble.  There is insufficient antecedent basis for this limitation in the claims. Amending the claims to recite “the water control system” would overcome this rejection.

Claim 12 recites the limitation "the machine learning output determination".  There is insufficient antecedent basis for this limitation in the claim.  Amending the claim to recite “a machine…” would overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040186634 A1 to Lucky, Patrick W.  et al. (Lucky) in view of US 20200398988 A1 to Goyal; Nitin Kumar et al. (Goyal).

Regarding claim 1 Lucky teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    500
    786
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    527
    756
    media_image2.png
    Greyscale

and associated descriptive texts a water control system as shown in figure 1 for an aircraft 10, comprising: 
identifying an optimal water upload recommendation 86, 88 for an aircraft based on historical water usage data 90 and relevant flight data as explained in for example paras:
“[0027] In block 84, various system sensor inputs are read. The sensor system inputs include the sensor systems such as the flow or quantity sensors, pressure sensor, and level sensor described above. The information from blocks 80-84 is provided to computing system 54. As mentioned above, the computing system may be part of the central airplane computing system or a standalone system added on to existing airplane hardware. The computing system 54 is used to perform the calculations to determine a desired quantity of water to be stored in the storage tank. The desired amount during a flight may also be calculated. Thus, a fill amount signal or desired amount signal is generated in response to the various information in the database and the sensors. The calculation of water requirement (desired amount or fill amount) is illustrated in block 86. In response to the fill amount of water required, fill valve 18 may be controlled in block 88 so that the amount of water input to the storage tank 14 is limited. That is, the computing system 54 may generate a fill amount signal which in turn is used to control a fill valve control signal. The computing system also stores and collects the various data during the system operation as well as the information calculated and loaded into the database. In block 92 real time data from the level sensor 22, the flight controller and the like may be used to analyze the flight conditions to determine the amount of water on a real time basis to generate a desired water level signal. The water level in the storage tank is compared to the desired water level to determine if water should be rationed or dumped as in block 94. The flight controller may be used to determine various flight conditions such as time remaining, distance remaining and the like. The system has the capability to ration water to various locations. That is, the motorized valves 36 and 42 may be modulated to restrict the flow of water to various portions of the aircraft. Alternatively, the system pressure may be reduced to conserve or ration water.

[0028] It should be noted that block 90 is constantly updated using block 92 so that the system becomes adaptive. For example, the next time the flight is made, a more accurate determination may be made.”

And claim 1:
“1. An adaptive water fill system for an aircraft comprising: an airplane configuration database generating an airplane configuration signal; a water level sensor generating a water tank level signal; a memory; a user interface for entering pre-flight information in the memory; and a controller coupled to the configuration database, said water level sensor, said memory, and the user interface, said controller generating a fill amount signal in response to the airplane configuration signal, the tank level signal and the pre-flight information.”; 

and managing water usage in-flight 94 based on a series of water conservation strategies 92 and 94 in order to “optimize” and save water onboard given the Broadest Reasonable Interpretation (BRI) is also known in the art as “rationing” as explained in paras: 
[0025] Referring now to FIG. 3, a flow chart of a method for operating the adaptive potable water fill system 46 is illustrated. In block 80, the database is preloaded. The preloaded information defines the general airplane configuration. This information may be loaded at the factory but may be changed in the field as required. The parameters include but are not limited to seating configuration, number of lavatories and galleys, and the storage tank capacity. Other items that may be loaded in the database by operators include personal or company preferences for the allowable risk to having a water shortage, and the types of service they furnish including such items as an amount of bottled beverages carried. 

[0027] “…The water level in the storage tank is compared to the desired water level to determine if water should be rationed or dumped as in block 94. The flight controller may be used to determine various flight conditions such as time remaining, distance remaining and the like. The system has the capability to ration water to various locations. That is, the motorized valves 36 and 42 may be modulated to restrict the flow of water to various portions of the aircraft. Alternatively, the system pressure may be reduced to conserve or ration water.

[0029] During operation, the service panel 58 may have various modes of operation including a display mode, a program mode, and a service mode. In display mode, current flight information, water quantity that is measured in the tanks, and whether various statuses are turned on and off may be displayed on the display 64. Examples of information that may be displayed are whether the auto dump condition is on or off, water rationing status is on or off, what the water pressure is, the initial quantity of water, each valve position, and other pertinent system status.

[0030] In program mode various data may be entered directly into the system and such things as passenger count may be adjusted. The system may also be configured so that a predetermined water quantity is entered. The program mode may also be used to enable or disable the auto dump feature or the water rationing feature.”

 
And claim 6:
“6. A system as recited in claim 4 wherein when the water level is below the desired amount, said controller rationing water.”.  

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).”

While it is considered that Lucky teaches the invention as explained above, if Applicant is of the opinion that Lucky does not expressly disclose managing water usage in-flight 94 based on a series of water conservation strategies 92 and 94 in order to “optimize” and save water onboard, because Lucky does not appear to use the exact limitation “optimize” then resort may be had to the teachings of Goyal.

Goyal teaches many of the claim limitations in the figures below:

    PNG
    media_image3.png
    411
    630
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    547
    667
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    738
    845
    media_image5.png
    Greyscale


And associated descriptive texts, however Goyal is expressly cited because of the teachings that it was known to manage water usage in-flight (i.e. real time) based on a series of water conservation strategies (e.g. Any type of optimization algorithm can be utilized for calculating the water quantity of the aircraft) in order to “optimize” and save water onboard, in for example paras:
“[0031] In one or more embodiments, the system 200 is configured to determine the quantity of water that will exceed or meet the quality services defined for the potable water system on the aircraft. As mentioned above, the inclusion of too much water can add extra, unneeded weight to the aircraft which in turn affects fuel efficiency and aircraft range. The system 200 considers the following parameters when calculating the quantity of water for initial upload of the water for when the aircraft is on ground and then continues to monitor and operate the supply control and drainage to meet in-flight water requirements for quality of service. These parameters include the number of passengers booked for the flight and which flight class the passengers are booked in (e.g., business class, first class, etc.). For some aircraft, first class and business class passengers may have additional access to water facilities during the flight such as private lavatories and showers, for example. Some additional parameters for determining and optimizing water quantity for the aircraft include the types and number of water consumption facilities such as lavatories, sinks, showers, and galleys. Other parameters include the configuration of the connection of the potable water system tanks to consumption facilities and outlets for consumption. Aircraft and flight characteristics can also be utilized for calculation of water quantity such as, for example, origin/destination of the flight, departure time, arrival time, and travel time, type and size of the aircraft, existing water tanks, real-time collected water consumption, historical water consumption, drainage characteristics for any scheduled stops, and also the accuracy of the water quantity sensing equipment.


[0032] In one or more embodiments, the PWS controller 202 communicated with other aircraft systems (e.g., cabin management system 204) to determine the above mentioned characteristics about the aircraft and upcoming flights including number of passengers, passenger type/class, and flight duration. These characteristics are utilized, in addition to real time monitoring, to optimize water consumption on the flight based on the optimized quantity of water initially included with the aircraft. Any type of optimization algorithm can be utilized for calculating the water quantity of the aircraft.

[0034] In one or more embodiments, the PWS controller 202 can determine an excess of water based on the current water level in the tanks and the estimated water consumption. Also, the PWS controller 202 can communicate with the cabin management system 204 or other systems on the aircraft to determine a status of the flight and the remaining flight duration. Based on this information, the excess water can be dumped from the water tanks through opening of the safe outflow valves on the air craft by the PWS controller 202. This removal of the excess water from the tanks by the PWS controller 202 can reduce flight weight and fuel consumption. The water consumption data monitored for each flight by the PWS controller 202 can be stored in a memory for later access for estimated water consumption (e.g., historic water consumption data). This historic water consumption data can be associated with the other characteristics (flight duration, passenger number/type/class, etc.) to better estimate future flights having similar characteristics. The aforementioned parameters for calculating water quantity can continuously be updated as more data is collected and learning algorithms can be utilized for better estimation and optimization of water quantity for future flights. “

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”


As is here Goyal is considered as teaching an equivalent technique for the rationing of Lucky by “optimizing” water consumption as taught in Goyal.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”


As is here Goyal is considered as being BOTH in the field of applicant's endeavor AND pertinent to the particular problem with which the inventor was concerned such as teaching an equivalent technique for rationing of “optimizing” water consumption as taught in Lucky.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of rationing by “optimizing” water usage aboard an aircraft as taught by at least Goyal Fig. 4 items 408 and Lucky items 54, 90, 92 and 94 in fig. 3 above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the determination of rationing water in Lucky step 94 would include the “optimization” algorithms as taught by Goyal as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Goyal to and modify the prior art of Lucky as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 2 and 7 the combination of Lucky and Goyal in the rejection of corresponding parts of claim 1 above, incorporated herein by reference, teach the limitation wherein managing water usage in-flight comprises receiving data about expected usage (i.e. Lucky items 80, 82 and 90 in para [0025]) vs. actual water usage (i.e. real-time data in Lucky item 92 and Goyal “current water consumption as well as historic water consumption “ in paras [0031, 32, etc.]) and restricting water flow at one or more water restriction locations as taught in Lucky para [0027]:
” The system has the capability to ration water to various locations. That is, the motorized valves 36 and 42 may be modulated to restrict the flow of water to various portions of the aircraft. Alternatively, the system pressure may be reduced to conserve or ration water.”

And Goyal para:

“[0033] In one or more embodiments, the PWS controller calculates the water quantity needed for a flight of an aircraft and communicates this water quantity need to a maintenance personnel or to a water fulfillment system to schedule the same quantity of water to be inlet into the tanks on board the aircraft. The PWS controller 202 communicates with sensors associated with the water tanks (e.g., PWS equipment 42) to sense and monitor the water level in each tank. This water level information can be displayed on a display device associated with the PWS controller 202 to aircraft crew and/or maintenance personnel. As the water is being filled, the PWS controller 202 can monitor and transmit a status to the maintenance crew or the flight crew. The status can be “completed” status or an “incomplete” status to indicate whether the water level matches or exceeds the water quantity needed for the flight. The incomplete status can restrict the aircraft from taking off before filling the water to an appropriate quantity and avoiding any shortage during the flight, for example. During a flight, the PWS controller 202 monitors through the sensors associated with the PWS equipment 42 the water levels and the total water consumption on the flight. Based on current water consumption as well as historic water consumption on the aircraft, the PWS controller 202 can estimate the remaining water consumption for the remaining of the flight journey. Should the estimated water consumption be less than the current water level, the PWS controller 202 can regulate the water supply by controlling water outlet valves and compressors for water pressure to reduce water consumption. In addition, the PWS controller 202 can notify any flight crew on the aircraft of the water level and estimated consumption so that they may take one or more corrective actions.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here Goyal is considered as teaching an equivalent technique for the rationing of Lucky by “optimizing” water consumption as taught in Goyal.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”


As is here Goyal is considered as being BOTH in the field of applicant's endeavor AND pertinent to the particular problem with which the inventor was concerned such as teaching an equivalent technique for rationing of “optimizing” water consumption as taught in Lucky.

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of rationing by “optimizing” water usage aboard an aircraft as taught by at least Goyal Fig. 4 items 408 and Lucky items 54, 90, 92 and 94 in fig. 3 above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the determination of rationing water in Lucky step 94 would include the “optimization” algorithms as taught by Goyal as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Goyal to and modify the prior art of Lucky as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 3 and the limitation the system of claim 2, comprising one or more regulators 36 and 42 configured to restrict water usage see the teachings of at least Lucky Fig. 1 and para [0027] “…That is, the motorized valves 36 and 42 may be modulated to restrict the flow of water to various portions of the aircraft. Alternatively, the system pressure may be reduced to conserve or ration water.”.  

Regarding claim 4 the combination of Lucky and Goyal in the rejection of corresponding parts of claim 1 above, incorporated herein by reference, teach the limitation a water control system for aircraft for managing water usage in-flight comprising: 
a potable water storage tank in Lucky Fig. 1 item 14; 
one or more water tank level sensors in Lucky Fig. 1 item 22; 
one or more water usage devices in Lucky Fig. 1 item 32; 
a memory in Lucky Fig. 1 item 66; 
an interface for aircraft communication in Lucky Fig. 1 item 52, 
wherein the water control system receives historical water usage data and implements a series of water conservation strategies during flight in Lucky Fig. 3 item 94 when considered in light of Goyal above.  

The obviousness to combine the teachings of Goyal to Lucky in the rejection of corresponding parts of claim 1 above are incorporated herein by reference.  

Regarding claim 5 and the limitation the system of claim 4, wherein the control is configured to include historical water usage data from one or more prior flights of the same aircraft see Lucky item 90 and para:
“[0028] It should be noted that block 90 is constantly updated using block 92 so that the system becomes adaptive. For example, the next time the flight is made, a more accurate determination may be made.”  

Regarding claim 6 and the limitation the system of claim 4, wherein the control is configured to include historical water usage data from a plurality of prior flights of a plurality of aircraft along the same or similar route see Lucky item 80 and paras [0025 and 26] “city pair” wherein it is understood that “This information may be loaded at the factory but may be changed in the field as required.” and is based on updating the “factory” database based on “historical water usage data from a plurality of prior flights of a plurality of aircraft along the same or similar route” based on “The parameters include but are not limited to seating configuration, number of lavatories and galleys, and the storage tank capacity” of airplanes that have traveled the flight route between the “city pairs”.

Resort may also be had to the teachings of Goyal with regard to, inter alia “historical water consumption data” in for example, para [0031]:
“Aircraft and flight characteristics can also be utilized for calculation of water quantity such as, for example, origin/destination of the flight, departure time, arrival time, and travel time, type and size of the aircraft, existing water tanks, real-time collected water consumption, historical water consumption, drainage characteristics for any scheduled stops, and also the accuracy of the water quantity sensing equipment. “

And claims:
“1. A method for operating a potable water system in an aircraft, the method comprising: determining, by a controller, flight data associated with a flight for the aircraft; determining passenger data associated with the flight; determining an estimated water consumption for the potable water system associated with the aircraft based on the passenger data; determining a water quantity value for the flight based at least in part on the flight data and the estimated water consumption; and transmitting, by the controller, a request for the water quantity value for the potable water system for the flight to a water fulfillment system. 

11. The method of claim 1, wherein the passenger data comprises at least one of a number of passengers, class type of passengers, and historical water consumption data.”  

	Wherein it is understood that the origin/destination of the flight is based on the water usage of plethora aircraft along the same flight path and connotes the claimed “historical water usage data from a plurality of prior flights of a plurality of aircraft along the same or similar route”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here Goyal is considered as teaching an equivalent technique for the rationing of Lucky by “optimizing” water consumption by using historical data from “a plurality of prior flights of a plurality of aircraft along the same or similar route “ as taught in Goyal.
In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

As is here the Examiner has pointed out not only specific teachings of patents but also the reasonable inferences which one skilled in the art would logically draw therefrom which is considered to be that the data supplied from the manufacturer and or “ground operations” would include historical data from previous aircraft of the same type that have traveled the same route.  This would be especially true for the first time an aircraft is tasked to travel to a new destination.  It would have to have data based on other aircraft of the same time that have traveled to the route because each route would have its own water requirements.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”


As is here Goyal is considered as being BOTH in the field of applicant's endeavor AND pertinent to the particular problem with which the inventor was concerned such as teaching an equivalent technique for rationing of “optimizing” water consumption based on the historic data from a plurality of prior flights of a plurality of aircraft along the same or similar route as taught in Lucky.

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of rationing by “optimizing” water usage aboard an aircraft as taught by at least Goyal Fig. 4 items 408 and Lucky items 54, 90, 92 and 94 in fig. 3 above based on “pre-flight input” and historic data from other aircraft that have travelled the same route.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the determination of rationing water in Lucky step 94 would include the “optimization” algorithms as taught by Goyal as known in the art based on pre-flight historic data from other aircraft. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Goyal to and modify the prior art of Lucky as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 8 and the limitation the system of claim 4, wherein the control is configured to make a determination on whether the current flight water consumption may exceed the remaining water stored in the tank see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that given the BRI Lucky teaches making a determination both during the flight in order to ration water usage and also during the calculations for the “fill amount”.  

Goyal also appears to teach the claimed limitations using “real-time” water usage.

The obviousness to combine the teachings of Goyal to Lucky in the rejection of corresponding parts of claim 1 above are incorporated herein by reference.  

Regarding claim 9 and the limitation the system of claim 4, wherein the water conservation strategies are determined by historical water usage data, the aircraft configuration, the passenger count, the flight operator, the flight profile, the flight route, the calendar season, or any combination thereof see the obviousness of the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that both Lucky paras [0022, 26], etc., and Goyal paras [0031, 32, 34, 39], claim 1, etc., which clearly teach to one of ordinary skill in the art combinations of the claimed limitations above.    

The obviousness to combine the teachings of Goyal to Lucky in the rejection of corresponding parts of claim 1 above are incorporated herein by reference.  

Regarding claim 10 and the limitation the system of claim 4, wherein the control modifies the water consumption at one or a plurality of water usage devices based on the determination based on historical water usage data 20Attorney Docket 054967/1148067Patent Applicationand water conservation strategies see the rejection of corresponding parts of claims 1 AND 3 above incorporated herein by reference with regard to “rationing” and “optimizing” water usage.  

The obviousness to combine the teachings of Goyal to Lucky in the rejection of corresponding parts of the claims above are incorporated herein by reference.  

Regarding claim 11 and the limitation the system of claim 4, wherein the control is configured to provide a recommended water fill level for optimized water consumption for a next flight of similar aircraft configuration, passenger count, flight operator, flight profile, flight route, calendar season, or any combination thereof see the rejection of corresponding parts of claim 1 above incorporated herein by reference with regard to the “filling instruction and quantity” in Lucky para [0027] and Goyal “determining a water quantity value” in for example para [0039] .  

The obviousness to combine the teachings of Goyal to Lucky in the rejection of corresponding parts of the claims above are incorporated herein by reference wherein it is considered that Goyal teaches, inter alia an obvious equivalent technique of determining the fill quantity.  

Regarding claim 12 and the limitation the system of claim 4, wherein the control is configured to access a machine learning algorithm to make a determination on whether the current flight water consumption may exceed the remaining water stored in the tank given the BRI Lucky teaches in Fig. 3 item 92 and para [0027] what is considered using  “a machine learning algorithm” to “analyze the flight conditions”.  

Further, Goyal expressly teaches that “Any type of optimization algorithm can be utilized for calculating the water quantity of the aircraft.” In para [0032].

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here Goyal is considered as teaching an equivalent technique to make a determination on whether the current flight water consumption may exceed the remaining water stored in the tank by using “Any type of optimization algorithm can be utilized for calculating the water quantity of the aircraft “ as taught in Goyal.
In re Shepard, 138 USPQ 148 (CCPA 1963)


In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

As is here the Examiner has pointed out not only specific teachings of patents but also the reasonable inferences which one skilled in the art would logically draw therefrom which is considered to be that “Any type of optimization algorithm can be utilized for calculating the water quantity of the aircraft.” Including “a machine learning algorithm”.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”


As is here Goyal is considered as being BOTH in the field of applicant's endeavor AND pertinent to the particular problem with which the inventor was concerned such as teaching an equivalent technique for rationing of “optimizing” water consumption based on a determination on whether the current flight water consumption may exceed the remaining water stored in the tank as taught in Lucky.

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of making a determination on whether the current flight water consumption may exceed the remaining water stored in the tank aboard an aircraft as taught by at least Goyal and Lucky above because “Any type of optimization algorithm can be utilized for calculating the water quantity of the aircraft.” Including “a machine learning algorithm”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the determination of rationing water in Lucky step 94 would include the “optimization” algorithms including “a machine learning algorithm” as taught by Goyal as known. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Goyal to and modify the prior art of Lucky as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 13 and the limitation the system of claim 4, wherein the control modifies the water consumption at one or a plurality of water consumption users based on A machine learning output determination and water conservation strategies see the rejection of corresponding parts of claims 12 immediately above incorporated herein by reference.    

Regarding claim 14 and the limitation a method for modifying water consumption onboard a vehicle including static (such as preflight requirements per route) or dynamic (real time) regulation of water output for the purpose of water conservation see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that BOTH Lucky and Goyal teach methods for rationing and optimizing water consumption that would be obvious to combine as explained above.

The obviousness to combine the teachings of Goyal to Lucky in the rejection of corresponding parts of the claims above are incorporated herein by reference.

Regarding claim 15 and the limitation the method of claim 14, wherein the regulation occurs at the water tank, at one or more water distribution lines, at one or more water usage devices, or any combination thereof conservation see the rejection of corresponding parts of the claims above incorporated herein by reference wherein it is understood that BOTH Lucky and Goyal teach methods for “regulating” by rationing and optimizing water consumption in the locations claimed that would be obvious to combine as explained above.  

The obviousness to combine the teachings of Goyal to Lucky in the rejection of corresponding parts of the claims above are incorporated herein by reference.

Regarding claim 16 and the limitation the method of claim 14, wherein an individual water usage device is configured 21Attorney Docket 054967/1148067with one or more water conservation strategies for the purpose of water conservation see the rejection of corresponding parts of the claims above incorporated herein by reference wherein it is understood that BOTH Lucky and Goyal teach methods for “regulating” by rationing and optimizing water consumption in water usage devise such as the lavatory that would be obvious to combine as explained above.   

The obviousness to combine the teachings of Goyal to Lucky in the rejection of corresponding parts of the claims above are incorporated herein by reference.

Regarding claim 17 and the limitation the method of claim 16, wherein the one or more water conservation strategies comprises a water restriction valve, a pressure regulator, or any combination thereof see the rejection of corresponding parts of the claims above incorporated herein by reference wherein it is understood that BOTH Lucky items 32, 36, 42, etc. and paras [0019, 27], etc. and Goyal para [0033] etc., teach methods for “conserving” by rationing and optimizing water consumption in the “equivalent technique” methods claimed that would be obvious to combine as explained above.  

The obviousness to combine the teachings of Goyal to Lucky in the rejection of corresponding parts of the claims above are incorporated herein by reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US-20170351978-A1 to BELLOWE; Gregory M. teaches, inter alia using “machine learning” to determine and predict requirements such as “potable water” and generate recommendations on the amount of water to bring on a trip in for example the ABSTRACT and para below:
“A method and system having an artificial intelligence component which can generate recommendations to a user and/or a plurality of users. The recommendations can be based on information collected from a plurality of devices, sensors, historical usage patterns, predicted user schedules, and/or external data sources. Some embodiments include the method and system that dynamically display the actual carbon impact and/or predicted carbon impact for each item on the user's daily schedule.”

[0043] Although the trip planning tool may be used to measure environmental impact such as depletion of the availability of potable water,.

US-20110050395-A1 to Ervin; Ronald G. teaches, inter alia a water monitoring system that can shut down the system if a leak is discovered in for example the ABSTRACT below:
“A utility monitoring system, methods of implementation, and programs are disclosed which can provide real-time information regarding a utility system, such as a water system of a home or building. The monitoring system can detect operating parameters or attributes of one or more sources in the water system and create a user-defined output selected so as to motivate and inspire conservation. For example, the system can output a monetized analysis of the usage of the water system. Further, the system can be configured to provide alarms in response to possible leaks when no period of zero usage is detected and/or in response to operating parameters that exceed a predetermined range of acceptable values. The system can control one or more of the sources in response to an alarm, allowing the system to shutoff or otherwise control the sources in the water system.”.

US-20100289652-A1 to Javey; Shahram teaches, inter alia a system for monitoring and visualizing water usage activity in for example the ABSTRACT below:
“Exemplary systems and methods for interaction with water usage information are provided. In various embodiments, a method comprises receiving water usage data from a meter device, receiving an identifier from a user associated with the meter device, providing an interactive interface to the user, the interactive interface conveying at least some water usage information based on the water usage data, receiving a first characterization of a first water activity from the user, generating a visualization based on the water usage information and the first characterization of the first water activity, and displaying the visualization.”.

US-20070130093-A1 to Haji-Valizadeh; Alireza teaches, inter alia a system and method for controlling a water supply in for example the ABSTRACT below:
“Disclosed are a system and method for controlling a water supply system having at least one pump and at least one storage facility. Also disclosed are a system and method of establishing a pumping schedule for a water supply system having at least one pump and at least one storage facility. The systems and methods are adapted to minimize the economic cost associated with operating the pump(s) of the water supply system. Another aspect of the systems and methods includes meeting operational constraints of the water supply system.”.


US-20030028336-A1 to Masar, Lubomir teaches, inter alia remote monitoring the level of a storage tank in for example the ABSTRACT below:
“A system for monitoring the conditions within a storage tank includes a sensor communicating data indicative of conditions within the storage tank to a base controller. The data is decoded and arranged into a graphical display of the conditions of the storage tank. The graphical display includes a representation of storage tank conditions including the configuration of the storage tank, current fluid levels and temperature within the storage tank. The graphical display also includes a historical database of conditions within the storage tank that may be displayed graphically to track usage. The base controller is connected to a communications network such that data indicative of conditions with the storage tank can be communicated to remote users through a wireless communication network by way of alphanumeric messages.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220715